Citation Nr: 1631215	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  13-24 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to service connection for an eye disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and D.O.

ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from August 2007 to June 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction has subsequently been transferred to the RO in Huntington, West Virginia.   

The RO initially adjudicated the issue of service connection for vision impairment manifested as decreased visual acuity and double vision.  The Board has recharacterized the claim to consider all eye disorders to more accurately reflect the nature of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6  (2009).

A hearing was held before the undersigned Veterans Law Judge at the Central Office in Washington, D.C., in May 2016.  A transcript of the Board hearing is of record.  The Veterans Law Judge held the record open for a 30-day period following the hearing to allow for the submission of additional evidence.  The Veteran did not submit any additional evidence during that period.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.  

The issue of entitlement to service connection for an eye disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran's central vertigo is related to her active service.



CONCLUSION OF LAW

Central vertigo is related to active service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167  (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

First, the Veteran has a current diagnosis of central vertigo.  See April 2012 VA examination report.  Thus, there is a current disability.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.

Second, the Veteran has contended that her current vertigo is the result of an in-service head trauma.  During her hearing, she testified that following her head trauma in January 2008, she would become dizzy and lose her balance; she stated these symptoms have been ongoing since service.  See Board hearing transcript at 13-15.  In this regard, the Veteran has provided competent and credible testimony regarding experiencing ongoing symptoms of vertigo since the time of the in-service injury  See Layno v. Brown, 6 Vet. App. 465, 469-70   (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).

Additionally, the Veteran's service treatment records show that in January 2008 she suffered a direct blow to the head during a training exercise.  Following the incident, she was diagnosed with status-post head trauma and complained of disorientation and dizziness.   A treatment note from February 2008 showed that the Veteran had suffered a fainting spell.  In June 2008, she was diagnosed as having vertigo, syncope, and post-concussion syndrome.  Moreover, she had complained of lightheadedness and dizziness with two to three fainting spells having occurred while on the range.  She was also prescribed Meclizine to treat her dizziness.  A January 2009 note showed an assessment of vertigo.  A May 2009 treatment record indicated that the Veteran complained of dizziness and may have had a possible syncopal episode.  Accordingly, the Board finds that there is evidence of an in-service event or injury.

Third, the dispositive issue is whether there is a relationship between the current diagnosis of central vertigo and her military service.  An April 2012 VA Ear Conditions (including Vestibular and Infectious Conditions) Disability Benefits Questionnaire (DBQ) reflects that the Veteran was diagnosed as having central vertigo.  The VA examiner noted that, in January 2008, the Veteran sustained a concussion from being hit in the head with a pugil stick during training.  The examiner further stated that, as a result, the Veteran's current dizziness is at least as likely as not due to her traumatic brain injury as she has had dizziness since her concussion in 2008. 

On review, the Board finds that this opinion establishes a medical link between the in-service event and resulting vertigo disorder.  The Veteran's lay statements regarding the onset of her vertigo symptoms and their ongoing nature are both competent and credible.  As the examiner based the opinion on these statements, the Board finds this opinion significantly probative.  As such, service connection for vertigo is warranted. 


ORDER

Service connection for vertigo is granted.



REMAND

The Board finds that remand is necessary to obtain an additional VA examination and medical opinion regarding the Veteran's claim for service connection for an eye disorder.  

Initially, the Board notes that the examiner who provided the April 2012 Ear Conditions DBQ indicated that the Veteran's double vision is at least as likely as not due to her traumatic brain injury.  However, the basis for that opinion is unclear as the examiner provided no supporting rationale.  Cf. Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").    

Additionally, an April 2012 Eye Conditions DBQ noted a diagnosis of horizontal strabismus.  The examiner stated that the Veteran also has constant diplopia which is comitant and seems to be a traumatic destabilization of childhood strabismus.  During the VA examination and the hearing, the Veteran stated that she developed double vision as a result of a concussion in January 2008 following a training exercise.  See Board hearing transcript at 5.  In this regard, the Veteran's service treatment records show that in January 2008, the Veteran complained of double vision following a direct blow to the head.  In June 2009, service treatment records show that she was diagnosed as having diplopia and post-concussion syndrome.
Moreover, an in-service June 2009 eye examination revealed that the Veteran was assessed as having strabismus non-paralytic esotropia alternating.   

The Veteran testified that she underwent strabismus surgery on her right eye prior to enlistment.  See Board hearing transcript at 6.  The Veteran's service treatment records document that during her July 2007 enlistment examination, the Veteran was noted as having underwent surgery for esotropia and diplopia prior to enlistment.  

The Board observes that the April 2012 VA Eye conditions DBQ does not indicate whether the examiner reviewed the Veteran's claims folder and there is no medical opinion as to whether the Veteran had a pre-existing eye condition that was permanently aggravated during service.   In that regard, the Board must consider all theories of entitlement if raised by the evidence of record, applying all relevant laws and regulations.  See Szemraj v. Principi, 357 F.3d 1370, 1375-76   (Fed. Cir. 2004).  Therefore, the Board finds that an additional medical opinion is needed to determine the nature and etiology of the Veteran's eye disorders that may be present.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for her eye disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file, to include records from VA Puget Sound Health Care System, the El Paso VA Health Care System, and the Martinsburg VA Medical Center.

2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any eye disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay assertions.

It should be noted that the Veteran is competent to attest to matters of which she has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all eye disorders that may be present.  

For each eye disorder identified, the examiner should address whether it clearly and unmistakably preexisted the Veteran's military service.  In responding to this question, the examiner is advised that "clear and unmistakable" means that the conclusion is undebatable, unconditional, and unqualified, and cannot be misinterpreted or misunderstood. 

If the VA examiner determines that the disorder pre-existed the Veteran's military service, provide an opinion as to whether there is clear and unmistakable evidence that any such disorder was NOT aggravated to a permanent degree in his service beyond that which would be due to the natural progression of the disability.  

If it is found that there is clear and unmistakable evidence that the Veteran's disorder existed prior to service and that there is clear and unmistakable evidence that the condition was not aggravated by service, the examiner should clearly indicate the clear and unmistakable evidence supporting his or her conclusion.

If the examiner determines that each identified eye disorder did not clearly and unmistakably preexist military service, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's eye disorder is causally or etiologically related to her military service, to include any symptomatology therein.  

In addition to the other evidence of record, the examiner should specifically consider the Veteran's service treatment records, to include a July 2007 enlistment examination noting that the Veteran underwent surgery prior to enlistment for esotropia and diplopia in 2005; service treatment records from January 2008 showing the Veteran complained of double vision after she was hit on the head and lost consciousness; a February 2008 service treatment record showing the Veteran complained of intermittent diplopia and what was noted to be strabismus; an April 2008 service treatment record showing intermittent diplopia and facial weakness; a September 2008 service treatment record showing a diagnosis of blurry, double vision during a run; the September 2008 records showing vision changes in the left eye and blurred vision in the right eye; a June 2009 service treatment record showing a diagnosis of diplopia and post-concussion syndrome; a June 2009 eye examination showing strabismus non paralytic esotropia alternating.  The examiner should also consider the VA examinations of record, to include an April 2012 Traumatic Brain Injury DBQ reflecting impaired and distorted double vision attributable to a traumatic brain injury, an April 2012 Ear Conditions DBQ, indicating that double vision is at least as likely as not due to the Veteran's traumatic brain injury, and the April 2012 Eye Conditions DBQ.   

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.
 
4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received since the last supplemental statement of the case.  If the benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


